Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2019

                                      No. 04-19-00070-CV

                                 Yolanda H. MONTOYA, et al,
                                          Appellants

                                                 v.

                                  Rosemary H. GUTIERREZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI07335
                         Honorable Karen H. Pozza, Judge Presiding


                                         ORDER
       On March 27, 2019, this court ordered appellants to file or cause to be filed a
supplemental clerk’s record demonstrating the timeliness of the notice of appeal. On April 4,
2019, the district clerk filed a supplemental clerk’s record containing a motion to modify
judgment or, in the alternative, motion for new trial filed in the trial court on December 20,
2018—within thirty (30) days of the final judgment. Therefore, appellants’ notice of appeal filed
on February 5, 2019 in the trial court was timely filed within ninety (90) days of the final
judgment. See TEX. R. APP. P. 26.1(a).

       Appellants’ brief is due thirty (30) days from the date of this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court